*309DISBARMENT ORDER
¶ 1 This cause is reached for consideration of this complainant-instituted proceeding under the authority of Rule 7.7, Rules Governing Disciplinary Proceedings, 5 O.S. Supp. 1992, Ch.l, App. 1-A.
¶ 2 Upon examination of the paperwork on file, and after due notice to the respondent, the court finds and directs that:
1. Respondent was disbarred by the Supreme Court of the State of Georgia on the 24th day of July 1998 and by the Supreme Court of the State of Missouri on the 26th day of October 1999.
2. By this court’s order of April 5, 1999 respondent was directed to show cause, by written response to be filed on or before April 20, 1999, why this court should not forthwith proceed to enter its final order of discipline in the matter charged herein, namely that the two out-of-state disbarment orders offer prima facie proof of respondent’s unfitness to practice law under this court’s license. No response has been filed.
3. The misconduct for which respondent came to be disbarred by the Supreme Court of Georgia and the Supreme Court of Missouri demonstrates his unfitness to practice law.
4. Respondent is accordingly disbarred, his license to practice law in the State of Oklahoma is canceled, and his name is ordered stricken from this court’s roll of attorneys.
¶ 3 ALL JUSTICES CONCUR.